                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                   )
                                                )
                                                )
    V.                                          )      CRIM. NO. 2:18-CR-26-DBH-02
                                                )
    INYEMAR MANUEL SUAZO,                       )
                                                )
                             DEFENDANT          )


              ORDER ON DEFENDANT’S MOTION TO DISMISS FOR
                    LACK OF VENUE OR JURISDICTION


         The defendant’s motion to dismiss for lack of venue or jurisdiction is

DENIED.1

         The Superseding Indictment properly alleges a sufficient connection to

Maine.     Whether the government can support the allegation factually is a

question for trial. The defendant is free to raise the issue again at the close of

the government’s case and, if appropriate, seek a jury instruction. See United

States v. Perez, 280 F.3d 318, 332-36 (3d Cir. 2002); W. LaFave, 2 Subst. Crim.

L. § 12.1(b)(2) (3d ed. 2019).

         SO ORDERED.

         DATED THIS 9TH DAY OF DECEMBER, 2019

                                                    /S/D. BROCK HORNBY
                                                    D. BROCK HORNBY
                                                    UNITED STATES DISTRICT JUDGE


1 In his Reply Memorandum, he recognizes that the “challenge is more accurately to venue” than
to jurisdiction. Def.’s Reply Mem. at 1 (ECF No. 571).
